Title: From George Washington to James McHenry, 13 May 1799
From: Washington, George
To: McHenry, James



Sir
Mount Vernon May 13th 1799

Your favour of the 2d Instt, covering your dispatches of the 10th Ultimo, was brought to me by the Messenger who carried my letters to you (of the 5 & 6th) to the Post Office in Alexandria.
That no time might be lost in carrying the Presidents Plan, and the request contained in your letter of the 10th Ult., into effect, I have solicited the aid of Generals Morgan, Lee, & Marshall; & the Colonels Heath & Carrington; if other fit & confidential characters should occur, as worthy of employment in the proposed Selection, I will speak, or write to them also; for it is on others I must rely. An absence, with short intervals only, of near twenty five years with the consequent changes, has, in a great measure, obliterated my former acquaintance with the People of this State; and my knowledge of the rising generation in it (scarcely ever going from home) is very limited indeed. The task I am imposing upon others is delicate, and not of the pleasantest kind: because, except in a few Instances, it will be very difficult in such an extensive State as Virginia, to ascertain who would, or would not, accept appointments in the Provisional Army without previous enquiry; and to make this enquiry on the hazardous ground of rejection, involves a round of delicasy. namely—to the selected, who may have given his consent; to the selector, who may have asked it; and to the Department that is to approve, or disapprove the measure.

Viewing the matter in this light, Let me ask if there would be any impropriety in a notification from the War Office to the effect that as events may render it exped[ien]t to raise the 24 Regiments; and it having been found from experience that much time (when probably it could be least spared) would be required to Select and organise the Officers therefor; it is requested that all those who are desirous of serving their Country on the terms Specified in that act, would, without delay signify the same (producing such recommendations as would bring them forward under favourable auspices) with the grades, to wch reasonable pretensions would entitle them to G. W——n or whomsoever, in this (the same in other States if the measure is approved) as you might be pleased to appoint, for the purpose of receiving the Applications: which ought all of them to be in writing, accompanied with the testimonials of merit, as above.
In a State, spreading over so much ground as Virginia does, it would require much time, & be scarely possible even then, to make the object of Government known, & to carry your plan of apportionment to the parts into effect, by any means much short of the one I have suggested: and if the notice is not general, the selection must, of consequence, be partial.
After allowing sufficient time for the applications to come in, one might then be able with the aid of such characters as could be confided in, to select, & form from the materials thus amassed, Officers agreeably to your list, & apportionment to the State; & without, I do not see how it can be accomplished in any reasonable time—much less efficiently.
There may be objections to this mode which do not occur to me; but sure I am, it would be found the most likely mean of producing characters from all parts of the State, or failing therein, of obviating any charge of partiality; for if men will not come forward when invited, it is their own fault, and not that of the Government.
Under any circumstances, I consider this preparatory measure of the President’s, to be eligable; but I am led to believe from his having adopted it, at this time, without any previous intimation thereof (that has come to my knowledge) before he left the Seat of Government, that stronger indications of hostility have been received, than appeared when he went away to have occasioned it; if so, I think it ought to be communicated to me in confidence;

for it must not be expected that like a Mercenary, I can quit my family & private concerns at a moments warning. There are many matters necessary for me to settle before I could leave home with any tolerable convenience, and many things, the providing of which would run me to an unnecessary expence, if I am not called to the Field.
And this conjecture, leads me to the consideration of another matter, of very serious importance. It is well known that the great advantage which the Armies of France have over those they contend with, lyes in the Superiority with which their Artillery is served, and in the skill of their Engineers. Let me entreat, therefore, that the most prompt & pointed attention be given to the procuring—and instructing—men in these Sciences. Lamentable indeed must be our case, if we shall have to acquire the knowledge of these arts in the face of an enemy, when that enemy ought to experience our Skill in the exercise of them. I do not mean to recommend characters as instructors in these branches; but I will mention the names of some who have passed through my mind, & have been recalled to it. Du Portail, Lamoy, Senf, Rivardi, and Latrobe. The last of whom I know nothing of, but have been told that he has knowledge in, & professes to be well acquainted with, the principles of Engineering. I notice these as persons within your reach, in case nothing better can be done—It is necessary to be provident. Let us not have things to prepare, when they should be in use.
To enable me to carry your request into execution, I ought to be informed, who of the Virginia arrangement have accepted their appointments; who have refused; and from whom you have received no answer. Many whose expectations were not answered in the last organization, & on that account declined, might be gratified on the present occasion with propriety—possibly fr[o]m necessity. With respect, I have the honor to be Sir Your Most Obedt Servt

Go: Washington

